SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8 (A) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: A. Name: Principal National Life Insurance Company B. Address of Principal Business Office (Number and Street, City, State, Zip Code): Principal Financial Group 711 High Street Des Moines, IA 50392 C. Telephone Number (including area code): (515) 248-3842 D. Name and address of agent for service of process: Charles M. Schneider Principal National Life Insurance Company The Principal Financial Group Des Moines, Iowa 50392-0300 Telephone Number, Including Area Code: (515) 246-5688 E. Copy to: John W. Blouch, Esq. Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 F. Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes x No ¨ Pursuant to the requirements of the Investment Company Act of 1940, the registration has caused this notification of registration to be duly signed on its behalf in the City of Des Moines, and State of Iowa this 25st day of July, 2011. Principal National Life Insurance Company Variable Life Separate Account (Name of Registrant) By: /s/ Deanna Strable-Soethout Deanna Strable-Soethout Title: President and Chairman of the Board ATTEST: By: /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Principal National Life Insurance Company
